DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 16 and 23 require the use of pressure waves in one or more stages of compression or expansion to reform a hydrocarbon into hydrogen and solid particles or carbon particles. Castillo et al. US 2013004848 discloses a method for employing a wave rotor for reforming a hydrocarbon fluid (Abstract, A method is disclosed for the treatment of a liquid, in particular a mineral oil, for increasing the portion of low -boiling fractions. The treatment comprises generating pressure waves having a first frequency, subjecting the liquid to said pressure waves in a region of application and feeding the so-treated liquid to a tank; Para. [0023]. Pressure waves are used to destabilize bonds between carbon atoms and hydrogen atoms in molecules (Para [0025]). However, the reference does not teach or suggest that the pressure waves would reform the hydrocarbon into hydrogen and solid particles. 
Claim 17 is allowed for the reasons of record as discussed in the action of 07/30/2020 on Pg. 18, last paragraph.
Dependent claims 2-15 and 27 are allowed by virtue of their dependence on allowed independent claim 1. 

Dependent claims 18-22 are allowed by virtue of their dependence on allowed independent claim 17.
Dependent claim 24-26, 29 and 30 are allowed by virtue of their dependence on allowed independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
 /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736